DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 12/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 16, 19 and 22 recite a word “preferably”, the use of the word “preferably” properly set forth in the specification rather than in the claims. If stated in the claims, the recitation of “preferably” may lead to confusion over the indented scope of a claims. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under  35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made.
 Refer MPEP 2173.05 (d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11, 13, 14, 17, 18, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US20100154531A1) in view of Jesus (US20170082767A1).
Regarding claim 1, Han teaches A method of operating an elongate imaging device having an array of acoustic transducer elements distributed radially around the device, the method comprising: 
deploying and moving the imaging device through a well or pipe; capturing acoustic images comprising plural scan lines, each scan line generated by a plurality of the transducer elements (Para [0027] A suitable controller typically further includes a digital programmable processor such as a microprocessor or a microcontroller and processor-readable or computer-readable programming code embodying logic, including instructions for controlling the function of the tool. Para [0034] In the exemplary embodiment 200' shown on FIG. 5B, the transmitter 220 and receiver 230, 240 elements are deployed symmetrically (e.g., receivers 230 and 240 are deployed on opposite circumferential sides of the transmitter 220). In such a configuration, the receivers 230, 240 are typically mounted at substantially the same angle (e.g., in the range from about 5 to about 30 degrees). Symmetric embodiments such as that shown on FIG. 5B, tend to advantageously best eliminate blind spots irrespective of the degree of borehole eccentricity). Based on the information above, the ordinary skill in the art would modify Han utilizing an imaging device (as computer and software) in order to capture the images that include the scan lines, where each scan line is generated by a plurality of the transducer elements; 
determining an eccentricity of the device in the well or pipe from time-of-flight of at least some of the scan lines (Para [0040] The controller may be further configured to estimate tool eccentricity in the borehole from the reflected waveforms received at transducer elements 322, 324, and 326); and
However, Han does not explicitly teach calculating phase delays to the transducer elements used to generate each scan line to correct for the eccentricity.
Jesus teaches calculating phase delays to the transducer elements used to generate each scan line to correct for the eccentricity (Para [0054] Thus, in summary, this invention provides an eccentricity correction method of ultrasonic amplitude image profiles (as generating each scan lines) after acquisition. The method uses the transit time measurements at each angle (as phase delays) as a model of the eccentricity of the tool).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Jesus (directed to determining the phase delays) into Han (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes determining a phase delays of the signal reaching to transducer elements to correct the eccentricity of the tool as explained by Jesus.

Regarding claim 2, the combination of Han and Jesus teach The method of claim 1, Han teaches wherein the phase delays are calculated to direct the scan lines to arrive substantially perpendicular to a surface of the well or pipe, in a transverse plane of the well or pipe (Para [0039] When the measurement tool 300 is approximately centered in the borehole 40, the angle of incidence of the transmitted ultrasonic wave is nearly normal to the borehole wall 40 such that transducer element 322 tends to receive the strongest signal, while receivers 324 and 326 tend to receive relatively weaker signals. Para [0040] Measurement tool 300 further includes a controller configured to calculate a standoff distance from the reflected waveforms received at transducer elements 322, 324, and 326. The controller may be further configured to estimate tool eccentricity in the borehole from the reflected waveforms received at transducer elements 322, 324, and 326.) Based on the information above, the ordinary skill in the art would utilize the controller to calculate phase delays (using distance and signal strength) to direct the signal (scan lines) to arrive perpendicularly to the surface of the wall, where strongest signals are normal to the travel plane of the borehole or well.

Regarding claim 3, the combination of Han and Jesus teach The method of claim 1, Jesus teaches wherein the phase delays are calculated to correct the focus of the scan lines with respect to the well or pipe (Para [0053] FIG. 7 illustrates the ultrasonic amplitude image profile of a reservoir (as well or pipe) that has both cave and large vug geological structures, in which the first image 7a illustrates the profile without any correction. Then the same profile 7a is shown after undergoing a known correction process of the prior art 7b. Finally, the same profile 7a is shown after undergoing the correction process that is revealed here 7c. Note that after applying the eccentricity correction method of this invention 7c, said geological structures (caves and large vugs) keep their amplitude characteristics significantly lower than the matrix, which allows for distinguishing and segmenting them for quantitative analysis. Para [0054] Thus, in summary, this invention provides an eccentricity correction method of ultrasonic amplitude image profiles after acquisition. The method uses the transit time measurements at each angle (as phase delays) as a model of the eccentricity of the tool).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Jesus (directed to determining the phase delays) into Han (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes determining a phase delays of the signal reaching to transducer elements to correct the focus of the images related to reservoir (as well or pipe)  as explained by Jesus.

Regarding claim 4, the combination of Han and Jesus teach The method of claim 1, Jesus teaches wherein determining eccentricity comprises creating a geometric model of the well or pipe relative to the device (Para [0002] The acquisition of ultrasonic image profiles, also referred to as acoustic images, is widely used for geological analysis of oil reservoirs. These images allow for textural, structural, geometric and reservoir quality analysis by means of the acoustic properties of the rocks). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Jesus (directed to generating geometric model of the reservoir) into Han (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes utilizing the geometrical images (model) related to reservoir (as well or pipe) as explained by Jesus.

Regarding claim 8, the combination of Han and Jesus teach The method of claim 1, Han teaches further comprising, for each scan line, selecting elements that are proximate a location on the array intercepted by that scan line (Para [0037] Fig. 6 Transducer elements 324 and 326 are configured to receive ultrasonic waves from the borehole in pitch catch mode (as intercepted by the scan area or line). In the exemplary embodiment shown, transducers 324 and 326 are deployed such that the transducer axes are parallel with the axis of element 322. The invention is not limited in this regard, however, as transducer elements 324 and 326 may also be angled relative to transducer element 322, for example, depending on expected operating conditions such as standoff values, borehole shape, and tool position in the borehole).

Regarding claim 9, the combination of Han and Jesus teach The method of claim 1, the combination of Han and Jesus also teach further comprising repeating the steps of capturing frames, determining eccentricity and calculating phase delays, in real-time, while moving the device through the well or pipe.
Han teaches further comprising repeating the steps of capturing frames (Para [0027] A suitable controller typically further includes a digital programmable processor such as a microprocessor or a microcontroller and processor-readable or computer-readable programming code embodying logic, including instructions for controlling the function of the tool. Para [0034] In the exemplary embodiment 200' shown on FIG. 5B, the transmitter 220 and receiver 230, 240 elements are deployed symmetrically (e.g., receivers 230 and 240 are deployed on opposite circumferential sides of the transmitter 220). In such a configuration, the receivers 230, 240 are typically mounted at substantially the same angle (e.g., in the range from about 5 to about 30 degrees). Symmetric embodiments such as that shown on FIG. 5B, tend to advantageously best eliminate blind spots irrespective of the degree of borehole eccentricity). Based on the information above, the ordinary skill in the art would modify Han utilizing an imaging device (as computer and software) in order to repetitively capture the images that include the scan lines, where each scan line is generated by a plurality of the transducer elements, 
determining eccentricity (Para [0040] The controller may be further configured to estimate tool eccentricity in the borehole from the reflected waveforms received at transducer elements 322, 324, and 326) and 
Jesus teaches calculating phase delays, in real-time, while moving the device through the well or pipe (Para [0054] Thus, in summary, this invention provides an eccentricity correction method of ultrasonic amplitude image profiles after acquisition. The method uses the transit time measurements at each angle (as phase delays) as a model of the eccentricity of the tool). The ordinary skill in the art would routinely program a processor (computing device or controller) in order to repetitively capture the frame, determine eccentricity and calculate the phase delays in real time while the device is moving through the well or pipe.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Jesus (directed to determining the phase delays) and Han (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes determining a phase delays of the signal reaching to transducer elements to correct the eccentricity of the tool repetitively and in real time  as explained above.

Regarding claim 11, the combination of Han and Jesus teach The method of claim 1, Jesus teaches wherein eccentricity is calculated to model localized portions of the well or pipe that are deformed and wherein phase delays are calculated to correct beamforming for those localized portions based on the model (Para [0053] FIG. 7 illustrates the ultrasonic amplitude image profile of a reservoir (as well or pipe) that has both cave and large vug (as deformed) geological structures, in which the first image 7a illustrates the profile without any correction. Then the same profile 7a is shown after undergoing a known correction process of the prior art 7b. Finally, the same profile 7a is shown after undergoing the correction process that is revealed here 7c. Note that after applying the eccentricity correction method of this invention 7c, said geological structures (caves and large vugs) keep their amplitude characteristics significantly lower than the matrix, which allows for distinguishing and segmenting them for quantitative analysis. Para [0054] Thus, in summary, this invention provides an eccentricity correction method of ultrasonic amplitude image profiles after acquisition. The method uses the transit time measurements at each angle (as phase delays) as a model of the eccentricity of the tool). Based on the information above, the ordinary skill in the art would be able to develop a model based on the specific location of the reservoir, well or pipe and accordingly determine the phase delays to correct the beamforming for those specific location.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Jesus (directed to determining the phase delays) into Han (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes determining a phase delays of the signal reaching to transducer elements to correct the focus of the images related to reservoir (as well or pipe)  as explained by Jesus.

Regarding claim 13, the combination of Han and Jesus teach The method of claim 1, Han teaches further comprising adjusting start of a receiving window for each scan line based on an eccentric distance from the plurality of the transducer elements in that scan line to the well or pipe (Para [0040] Measurement tool 300 further includes a controller configured to calculate a standoff distance from the reflected waveforms received at transducer elements 322, 324, and 326. The controller may be further configured to estimate tool eccentricity in the borehole from the reflected waveforms received at transducer elements 322, 324, and 326. When the tool is centered in the borehole, the reflected ultrasonic energy tends to be approximately symmetric about the transducer element 322 such that elements 324 and 326 received approximately the same ultrasonic energy. When the tool is eccentered in the borehole, the reflected ultrasonic energy is asymmetric about transducer element 322 such that one of the elements 324 and 326 receives more energy than the other. In such a scenario, the degree of eccentricity may be estimated based on the difference (or the normalized difference or the ratio) of the ultrasonic energy received at elements 324 and 326).

Regarding claim 14, Han teaches A device comprising: 
an elongate body deployable into a well or pipe;an array of acoustic transducer elements connected to and distributed radially with respect to the elongate body; a memory storing phase delays for beamforming scan lines from a plurality of transducer elements; a circuit to transmit and capture the scan lines using the phase delays; load the new phase delays into the memory (Para [0027] A suitable controller typically further includes a digital programmable processor such as a microprocessor or a microcontroller and processor-readable or computer-readable programming code embodying logic, including instructions for controlling the function of the tool. Para [0034] In the exemplary embodiment 200' shown on FIG. 5B, the transmitter 220 and receiver 230, 240 elements are deployed symmetrically (e.g., receivers 230 and 240 are deployed on opposite circumferential sides of the transmitter 220). In such a configuration, the receivers 230, 240 are typically mounted at substantially the same angle (e.g., in the range from about 5 to about 30 degrees). Symmetric embodiments such as that shown on FIG. 5B, tend to advantageously best eliminate blind spots irrespective of the degree of borehole eccentricity). Based on the information above, the ordinary skill in the art would modify Han utilizing an storage device and imaging device (as computer and software) in order to capture the images that include the scan lines, where each scan line is generated by a plurality of the transducer elements; and 
a processor arranged to: 
calculate eccentricity of the device in the well or pipe from time-of- flight of at least some of the scan lines (Para [0040] The controller may be further configured to estimate tool eccentricity in the borehole from the reflected waveforms received at transducer elements 322, 324, and 326);
 However, Han does not explicitly teach calculate new phase delays for the transducer elements used to generate each scan line to correct for the eccentricity;
Jesus teaches calculate new phase delays for the transducer elements used to generate each scan line to correct for the eccentricity; (Para [0054] Thus, in summary, this invention provides an eccentricity correction method of ultrasonic amplitude image profiles (as generating each scan lines) after acquisition. The method uses the transit time measurements at each angle (as phase delays) as a model of the eccentricity of the tool).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Jesus (directed to determining the phase delays) into Han (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes determining a phase delays of the signal reaching to transducer elements to correct the eccentricity of the tool as explained by Jesus.

Regarding claim 17, the combination of Han and Jesus teach The device of claim 14, Han teaches wherein the new phase delays are calculated to direct the scan lines to arrive substantially perpendicular to a surface of the well or pipe, in a transverse plane of the well or pipe (Para [0039] When the measurement tool 300 is approximately centered in the borehole 40, the angle of incidence of the transmitted ultrasonic wave is nearly normal to the borehole wall 40 such that transducer element 322 tends to receive the strongest signal, while receivers 324 and 326 tend to receive relatively weaker signals. Para [0040] Measurement tool 300 further includes a controller configured to calculate a standoff distance from the reflected waveforms received at transducer elements 322, 324, and 326. The controller may be further configured to estimate tool eccentricity in the borehole from the reflected waveforms received at transducer elements 322, 324, and 326.) Based on the information above, the ordinary skill in the art would utilize the controller to calculate phase delays (using distance and signal strength) to direct the signal (scan lines) to arrive perpendicularly to the surface of the wall, where strongest signals are normal to the travel plane of the borehole or well.

Regarding claim 18, the combination of Han and Jesus teach The device of claim 14, Jesus teaches wherein the new phase delays are calculated to correct the focus of the scan lines with respect to the well or pipe (Para [0053] FIG. 7 illustrates the ultrasonic amplitude image profile of a reservoir (as well or pipe) that has both cave and large vug geological structures, in which the first image 7a illustrates the profile without any correction. Then the same profile 7a is shown after undergoing a known correction process of the prior art 7b. Finally, the same profile 7a is shown after undergoing the correction process that is revealed here 7c. Note that after applying the eccentricity correction method of this invention 7c, said geological structures (caves and large vugs) keep their amplitude characteristics significantly lower than the matrix, which allows for distinguishing and segmenting them for quantitative analysis. Para [0054] Thus, in summary, this invention provides an eccentricity correction method of ultrasonic amplitude image profiles after acquisition. The method uses the transit time measurements at each angle (as phase delays) as a model of the eccentricity of the tool).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Jesus (directed to determining the phase delays) into Han (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes determining a phase delays of the signal reaching to transducer elements to correct the focus of the images related to reservoir (as well or pipe)  as explained by Jesus.

Regarding claim 20, the combination of Han and Jesus teach The device of claim 14, Han teaches wherein the processor is further arranged to select, for each scan line, transducer elements that are proximate a location on the array intercepted by that scan line Para [0037] Fig. 6 Transducer elements 324 and 326 are configured to receive ultrasonic waves from the borehole in pitch catch mode (as intercepted by the scan area or line). In the exemplary embodiment shown, transducers 324 and 326 are deployed such that the transducer axes are parallel with the axis of element 322. The invention is not limited in this regard, however, as transducer elements 324 and 326 may also be angled relative to transducer element 322, for example, depending on expected operating conditions such as standoff values, borehole shape, and tool position in the borehole).

Regarding claim 21, the combination of Han and Jesus teach The device of claim 14, the combination of Han and Jesus also teach wherein the processor is further arranged to repeat the steps of capturing frames, determining eccentricity and calculating phase delays, in real- time, while the device moves through the well or pipe.
Han teaches wherein the processor is further arranged to repeat the steps of capturing frames (Para [0027] A suitable controller typically further includes a digital programmable processor such as a microprocessor or a microcontroller and processor-readable or computer-readable programming code embodying logic, including instructions for controlling the function of the tool. Para [0034] In the exemplary embodiment 200' shown on FIG. 5B, the transmitter 220 and receiver 230, 240 elements are deployed symmetrically (e.g., receivers 230 and 240 are deployed on opposite circumferential sides of the transmitter 220). In such a configuration, the receivers 230, 240 are typically mounted at substantially the same angle (e.g., in the range from about 5 to about 30 degrees). Symmetric embodiments such as that shown on FIG. 5B, tend to advantageously best eliminate blind spots irrespective of the degree of borehole eccentricity). Based on the information above, the ordinary skill in the art would modify Han utilizing an imaging device (as computer and software) in order to repetitively capture the images that include the scan lines, where each scan line is generated by a plurality of the transducer elements.
determining eccentricity (Para [0040] The controller may be further configured to estimate tool eccentricity in the borehole from the reflected waveforms received at transducer elements 322, 324, and 326) and 
Jesus teaches calculating phase delays, in real-time, while moving the device through the well or pipe (Para [0054] Thus, in summary, this invention provides an eccentricity correction method of ultrasonic amplitude image profiles after acquisition. The method uses the transit time measurements at each angle (as phase delays) as a model of the eccentricity of the tool). The ordinary skill in the art would routinely program a processor (computing device or controller) in order to repetitively capture the frame, determine eccentricity and calculate the phase delays in real time while the device is moving through the well or pipe.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Jesus (directed to determining the phase delays) and Han (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes determining a phase delays of the signal reaching to transducer elements to correct the eccentricity of the tool repetitively and in real time  as explained above.

Regarding claim 23, the combination of Han and Jesus teach The device of claim 14, Han teaches the processor is further arranged to adjust start of a receiving window, for each scan line, based on an eccentric distance from the plurality of the transducer elements in that scan line to the well or pipe (Para [0040] Measurement tool 300 further includes a controller configured to calculate a standoff distance from the reflected waveforms received at transducer elements 322, 324, and 326. The controller may be further configured to estimate tool eccentricity in the borehole from the reflected waveforms received at transducer elements 322, 324, and 326. When the tool is centered in the borehole, the reflected ultrasonic energy tends to be approximately symmetric about the transducer element 322 such that elements 324 and 326 received approximately the same ultrasonic energy. When the tool is eccentered in the borehole, the reflected ultrasonic energy is asymmetric about transducer element 322 such that one of the elements 324 and 326 receives more energy than the other. In such a scenario, the degree of eccentricity may be estimated based on the difference (or the normalized difference or the ratio) of the ultrasonic energy received at elements 324 and 326).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (US20100154531A1) and Jesus (US20170082767A1) in view of Somers (US4190860A).
Regarding claim 5, the combination of Han and Jesus teach The method of claim 1, however, the combination of Han and Jesus do not explicitly teach wherein determining eccentricity comprises fitting a circle, ellipse or spline model from the acoustic images.
Somers teaches wherein determining eccentricity comprises fitting a circle, ellipse or spline model from the acoustic images (Para (3) The optical transducer 15 includes means (not shown) for producing a collimated beam of light modulated by the information to be recorded, along with a lens carriage 17, which is controllably movable in a radial direction by a lead screw 19 to direct the beam of light onto a selected portion of the disc 11 as the disc is rotated with respect to it. This produces a series of substantially circular information tracks (not shown) (as eccentricity) forming either a spiral or concentric circle pattern (as model) on the surface of the disc, each track comprising an alternating sequence of light-reflective and light-scattering regions (as acoustic images)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Somers (directed to producing eccentricity based on a circular pattern from the reflected signal) into Han and Jesus (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes generating a series of circular tracks (eccentrical tracks) in a circular model utilizing the reflected signals as explained by Somers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (US20100154531A1) and Jesus (US20170082767A1) in view of Kim (US5497202A).
Regarding claim 6, the combination of Han and Jesus teach The method of claim 1, however the combination of Han and Jesus do not explicitly teach further comprising writing the calculated phase delays into a first memory while reading phase delays from a second memory for capturing the acoustic image frames. 
Kim teaches further comprising writing the calculated phase delays into a first memory while reading phase delays from a second memory for capturing the acoustic image frames (Claim 3. The automatic digital frequency control circuit according to claim 2, wherein said phase difference calculator further comprises a second phase corrector operatively connected to said first operator for adding (as writing) a phase delay value between respective scanning lines to the previous corrected phase value of said preceding scanning line supplied from said second phase storage unit, thereby generating a precision corrected previous phase value wherein the respective phase difference between the scanning lines is corrected).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Kim (directed to use of memory) into Han and Jesus (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes utilizing the memory device for writing and storing the phase delays as explained by Kim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (US20100154531A1), Jesus (US20170082767A1) and Kim (US5497202A) in view of Suzuki (JP2001308831A).
Regarding claim 7, the combination of Han, Jesus and Kim teach The method of claim 6, however the combination of Han, Jesus and Kim do not explicitly teach further comprising switching pointers to the first and second memories at a subsequent frame for the steps of writing and reading of the phase delays.
Suzuki teaches further comprising switching pointers to the first and second memories at a subsequent frame for the steps of writing and reading of the phase delays (Claim 3. A phase delay amount control circuit for determining a phase of a memory read signal from a prescribed phase of the road system switching unit; and writing data to the memory from the head of data of each line, and reading out the memory read signal from the phase delay amount control circuit).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Suzuki (directed to switching unit for writing and reading the phase delays) into Han, kim and Jesus (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes utilizing the memory and switching device for writing and storing the phase delays as explained by Suzuki.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (US20100154531A1) and Jesus (US20170082767A1) in view of Egerev (SU1041187A1).
Regarding claim 10, the combination of Han and Jesus teach The method of claim 1, However the combination of Han and Jesus do not explicitly teach wherein determining eccentricity is performed over a plurality of frames, preferably performed over a moving average, median fit or spline fit of a plurality of recent frames. 
Egerev teaches wherein determining eccentricity is performed over a plurality of frames, preferably performed over a moving average, median fit or spline fit of a plurality of recent frames (Description section, Fig. 1 The storage blocks 16 and 17 are blocks of shift registers for sequential recording, storing and erasing current samples from the output of the thickness gauge 4, necessary for calculating the moving average value of the strip thickness at a given interval along its length (memory block 16) and assessing the effect of rolling mill eccentricity on rentals).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Egerev (directed to using moving average to determine eccentricity of the data) into Han, and Jesus (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes utilizing a moving average technique to determine eccentricity as explained by Egerev.

Regarding claim 22, the combination of Han and Jesus teach The device of claim 14, However the combination of Han and Jesus do not explicitly teach wherein calculating eccentricity is performed over a plurality of frames, preferably performed over a moving average, median fit or spline fit of a plurality of recent frames.
Egerev teaches wherein calculating eccentricity is performed over a plurality of frames, preferably performed over a moving average, median fit or spline fit of a plurality of recent frames (Description section, Fig. 1 The storage blocks 16 and 17 are blocks of shift registers for sequential recording, storing and erasing current samples from the output of the thickness gauge 4, necessary for calculating the moving average value of the strip thickness at a given interval along its length (memory block 16) and assessing the effect of rolling mill eccentricity on rentals).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Egerev (directed to using moving average to determine eccentricity of the data) into Han, and Jesus (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes utilizing a moving average technique to determine eccentricity as explained by Egerev.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (US20100154531A1), Jesus (US20170082767A1) and Somers (US4190860A) in view of Miller (US20030067963A1).
Regarding claim 12, the combination of Han, Jesus and Somers teach The method of claim 5, however the combination of Han, Jesus and Somers do not explicitly teach wherein the phase delays synthesize the scan lines as appearing to originate from a centre of the model of the well or pipe.
Miller teaches wherein the phase delays synthesize the scan lines as appearing to originate from a centre of the model of the well or pipe (Para [0100] In implementation the phase delays for the incoming signal may be functionally achieved by either delaying the incoming signals provided to the first and second error channel mixers 405 and 410 a required amount or by positioning the phases of the first and second copies of the locally-generated (as originating from the model) signal provided to the first and second error channel mixers 405 and 410 the same amount from a central phase (as from center of the model)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Miller (directed to origination of the signal) into Han, Jesus and Somers (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes utilizing the phase delay to generate the signals from the center of the model as explained by Miller.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (US20100154531A1) and Jesus (US20170082767A1) and in view of Hayata (JP2018000339A).
Regarding claim 15, the combination of Han and Jesus teach The device of claim 14, Han teaches wherein the processor is arranged to select the set elements for each scan line to correct for the eccentricity (Para [0027] A suitable controller typically further includes a digital programmable processor such as a microprocessor or a microcontroller and processor-readable or computer-readable programming code embodying logic, including instructions for controlling the function of the tool. Substantially any suitable digital processor (or processors) may be utilized, for example, including an ADSP-2191M microprocessor, available from Analog Devices, Inc. The controller may be disposed, for example, to calculate a standoff distance between the sensor and a borehole wall based on the ultrasonic sensor measurements).
However, the combination of Han and Jesus do not teach further comprising a multiplexer for selecting a set of transducer elements from the array to create a scan line 
Hayata teaches further comprising a multiplexer for selecting a set of transducer elements from the array to create a scan line (Fig. 11 The multiplexer unit 107 selects each of the transducers 101 among the plurality of transducers 101 of the probe 101 to be used for transmission or reception and secures input and output to (as creating scan) and from the selected transducer).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Hayata (directed to using multiplexer) into Han and Jesus (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes using a multiplexer to select the transducer elements to create scans as explained by Hayata.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (US20100154531A1) and Jesus (US20170082767A1) and in view of Kim (US5497202A) and Suzuki (JP2001308831A).
Regarding claim 16, the combination of Han and Jesus teach The device of claim 14, however the combination of Han and Jesus do not explicitly teach wherein the memory is logically or physically divisible into a first memory portion accessed by the circuit for beamforming and a second memory portion accessed by the processor for writing the new phase delays, preferably wherein the circuit or processor is arranged to switch pointers to the first and second memory portions for writing and reading of the phase delays.
Kim teaches wherein the memory is logically or physically divisible into a first memory portion accessed by the circuit for beamforming and a second memory portion accessed by the processor for writing the new phase delays (Claim 3. The automatic digital frequency control circuit according to claim 2, wherein said phase difference calculator further comprises a second phase corrector operatively connected to said first operator for adding (as writing) a phase delay value between respective scanning lines to the previous corrected phase value of said preceding scanning line supplied from said second phase storage unit, thereby generating a precision corrected previous phase value wherein the respective phase difference between the scanning lines is corrected).
Suzuki teaches preferably wherein the circuit or processor is arranged to switch pointers to the first and second memory portions for writing and reading of the phase delays (Claim 3. A phase delay amount control circuit for determining a phase of a memory read signal from a prescribed phase of the road system switching unit; and writing data to the memory from the head of data of each line, and reading out the memory read signal from the phase delay amount control circuit).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Kim (directed to use of memory) and Suzuki (directed to switching unit for writing and reading the phase delays) into Han, Jesus (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes utilizing the memory and switching device for writing and storing the phase delays as explained by Kim and Suzuki.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Han (US20100154531A1) and Jesus (US20170082767A1) and in view of Somers (US4190860A).
Regarding claim 19, the combination of Han and Jesus teach The device of claim 14, Jesus teaches wherein calculating eccentricity comprises creating a geometric model of the well or pipe relative to the device (Para [0002] The acquisition of ultrasonic image profiles, also referred to as acoustic images, is widely used for geological analysis of oil reservoirs. These images allow for textural, structural, geometric and reservoir quality analysis by means of the acoustic properties of the rocks),
However, the combination of Han and Jesus do not explicitly teach preferably comprising fitting a circle, ellipse or spline model from the acoustic images.
Somers teaches preferably comprising fitting a circle, ellipse or spline model from the acoustic images (Para (3) The optical transducer 15 includes means (not shown) for producing a collimated beam of light modulated by the information to be recorded, along with a lens carriage 17, which is controllably movable in a radial direction by a lead screw 19 to direct the beam of light onto a selected portion of the disc 11 as the disc is rotated with respect to it. This produces a series of substantially circular information tracks (not shown) (as eccentricity) forming either a spiral or concentric circle pattern (as model) on the surface of the disc, each track comprising an alternating sequence of light-reflective and light-scattering regions (as acoustic images)).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated Somers (directed to producing eccentricity based on a circular pattern from the reflected signal) into Han and Jesus (directed to using multiple transducer elements) in order to better correcting for eccentricity of acoustic sensors in wells and pipes generating a series of circular tracks (eccentrical tracks) in a circular model utilizing the reflected signals as explained by Somers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./       Examiner, Art Unit 2863          


/NATALIE HULS/Primary Examiner, Art Unit 2863